MEMORANDUM DECISION
                                                                             FILED
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as                      Dec 06 2016, 6:42 am

      precedent or cited before any court except for the                     CLERK
      purpose of establishing the defense of res judicata,               Indiana Supreme Court
                                                                            Court of Appeals
      collateral estoppel, or the law of the case.                            and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Anthony C. Lawrence                                      Gregory F. Zoeller
      Anderson, Indiana                                        Attorney General of Indiana
                                                               Kelly A. Loy
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Amber Lee Ryle,                                          December 6, 2016

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               48A02-1603-CR-594
              v.                                               Appeal from the Madison Circuit
                                                               Court.
                                                               The Honorable Mark Dudley, Judge.
      State of Indiana,                                        Cause No. 48D01-0808-FC-220
      Appellee-Plaintiff.




      Barteau, Senior Judge


                                     Statement of the Case
[1]   Amber Lee Ryle appeals the revocation of her probation. We affirm.




      Court of Appeals of Indiana | Memorandum Decision 48A02-1603-CR-594 | December 6, 2016     Page 1 of 5
                                                    Issue
[2]   Ryle raises one issue, which we restate as: whether there is sufficient evidence

      to support the determination that she violated a condition of probation.


                          Factual and Procedural History
[3]   In 2009, Ryle pleaded guilty to two counts of receiving stolen property and one

      count of forgery, all felonies. The trial court sentenced her to seven years, with

      five years to be suspended and served on probation.


[4]   After Ryle began serving her term of probation, she violated several conditions

      of her probation. On September 17, 2013, the trial court revoked her five-year

      suspended sentence and ordered her to serve two years. The court agreed to

      stay the imposition of the remaining three years if Ryle reported to the

      probation office on a monthly basis for one year and did not commit any new

      violations of the law for one year, among other requirements.


[5]   After she was released from her two-year sentence and began serving the one-

      year probationary period, the State filed several notices alleging that Ryle had

      violated the conditions of her probation. The court held a series of evidentiary

      hearings. On February 10, 2016, the State filed an amended notice, dismissing

      all allegations except a claim that Ryle had violated a condition of probation by

      committing a new criminal offense, specifically theft, on June 17, 2015.


[6]   On February 16, 2016, the trial court held a final evidentiary hearing. After the

      hearing, the court issued an order stating, in relevant part: “Court finds by

      Court of Appeals of Indiana | Memorandum Decision 48A02-1603-CR-594 | December 6, 2016   Page 2 of 5
      preponderance of evidence defendant violated her stayed sentence as alleged in

      paragraph 3(a) [the theft allegation]. Court orders the 3-year stay lifted and

      defendant to serve the executed time at the Indiana Department of Correction.”

      Appellant’s App. p. 12. This appeal followed.


                                Discussion and Decision
[7]   Probation is an alternative to commitment at the Indiana Department of

      Correction. Luke v. State, 51 N.E.3d 401, 421 (Ind. Ct. App. 2016), trans. denied.

      A defendant is not entitled to serve a sentence on probation. Id. A trial court

      may revoke a defendant’s probation if the person has violated a condition of

      probation during the probationary period. Ind. Code § 35-38-2-3 (2015). A

      probation revocation proceeding is civil in nature, and the State must prove the

      alleged violation by a preponderance of the evidence. Pierce v. State, 44 N.E.3d

      752, 755 (Ind. Ct. App. 2015). If the court determines the defendant has

      violated a condition of probation, the court has a variety of options for

      imposing sanctions, up to and including ordering the defendant to serve all of

      the sentence that had been suspended. Ind. Code § 35-38-2-3.

[8]   When we review the sufficiency of the evidence in a probation revocation case,

      we will not reweigh the evidence or judge the credibility of the witnesses.

      Pierce, 44 N.E.3d at 755. Instead, we look only at the evidence favorable to the

      judgment and all reasonable inferences therefrom. Id. If the trial court’s finding

      of a violation is supported by substantial evidence of probative value, then we

      will affirm. Id. When the alleged probation violation is the commission of a

      new crime, conviction of the new crime is not required. Id.

      Court of Appeals of Indiana | Memorandum Decision 48A02-1603-CR-594 | December 6, 2016   Page 3 of 5
[9]    The State alleged Ryle violated the conditions of her probation by committing a

       new crime, theft. In order to prevail, the State was required to prove by a

       preponderance of the evidence that Ryle (1) knowingly or intentionally (2)

       exerted unauthorized control (3) over property of Walmart (4) with intent to

       deprive Walmart of any part of its value or use. Ind. Code § 35-43-4-2 (2014).

       We also note that a person who knowingly or intentionally aids, induces, or

       causes another person to commit an offense also commits that offense. Ind.

       Code § 35-41-2-4 (1977).


[10]   On June 17, 2015, Amanda McIlwain was working at Walmart, performing her

       duties as a loss prevention officer. As she monitored the security system, she

       saw two women, later identified as Ryle and Holly Craver, in the women’s

       clothing department. McIlwain noticed them because they had picked up

       clothing items without looking at the prices, which seemed unusual to her.


[11]   McIlwain watched Ryle and Craver go to the dressing rooms and enter separate

       rooms. Ryle carried the clothing, and Craver carried nothing but a purse.

       McIlwain left the monitoring room and went to the dressing rooms. Upon

       arriving, she saw that Ryle had entered Craver’s dressing room.


[12]   When Ryle and Craver left the dressing room, neither of them were carrying

       any of the clothes they had picked up. McIlwain confirmed with the dressing

       room attendant that she had previously cleaned out the dressing rooms, and

       when McIlwain looked into the room Ryle and Craver had just left, there was

       no clothing there.


       Court of Appeals of Indiana | Memorandum Decision 48A02-1603-CR-594 | December 6, 2016   Page 4 of 5
[13]   Next, McIlwain followed the women to the shoe department, where they each

       picked up a pair of sandals. They went to the checkout area, where they paid

       for the sandals but nothing else. As Ryle and Craver approached the exit,

       McIlwain stopped them, identified herself, and asked them to go to the security

       room. When they arrived in the room, McIlwain looked in Craver’s purse and

       found several items of clothing still bearing Walmart price tags. McIlwain

       asked Ryle if she knew the merchandise was in Craver’s purse, and Ryle

       admitted she did. Ryle further admitted that she had picked out the items and

       had given them to Craver in the dressing room.


[14]   This evidence is sufficient to establish by a preponderance of the evidence that

       Ryle committed the offense of theft, either as a principal or an accomplice,

       thereby violating a condition of her probation. See Pierce, 44 N.E.3d at 755-56

       (eyewitness testimony sufficient to establish defendant violated probation by

       committing theft). Ryle points to the absence of any security camera recordings

       and cites her own testimony, in which she stated that she did not know Craver

       was stealing clothes. These arguments are, in substance, a request to reweigh

       the evidence, which our standard of review forbids.


                                               Conclusion
[15]   For the reasons stated above, we affirm the judgment of the trial court.


[16]   Affirmed.


       Vaidik, C.J., and Barnes, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 48A02-1603-CR-594 | December 6, 2016   Page 5 of 5